          Case 2:20-cv-00277-NBF Document 40 Filed 08/25/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 P.H., A MINOR by D.H. and T.H., HER               )
 GUARDIANS and D.H. and T.H.,                      )
 INDIVIDUALLY AND IN THEIR OWN                     )
 RIGHT,                                            )
                                                   )
 Plaintiffs,                                       )
                                                   )
                 v.                                )
                                                   )   Civil Action No. 20-277
 KINDERCARE EDUCATION, LLC t/d/b/a,                )   Judge Nora Barry Fischer
 KINDERCARE LEARNING CENTERS,                      )
                                                   )
 Defendant.                                        )

                                    ORDER OF COURT

        AND NOW, this 25th day of August, 2020, upon consideration of Defendant Kindercare

Education, LLC’s Motion to Compel Video Recorded Discovery Session With Minor Plaintiff

P.H. Via Zoom Technology, (Docket No. [34]), Plaintiffs P.H., D.H., and T.H.’s Response,

(Docket No. [37]), wherein they seek to avoid having P.H. participate in the Zoom session but

agree to have P.H. participate in same if they are provided questions in advance and time

limitations are established by the Court, and Defendant’s Reply, (Docket No. [39]), objecting to

Plaintiffs’ proposals,

        IT IS HEREBY ORDERED that Defendant’s Motion [34] is GRANTED;

        IT IS FURTHER ORDERED that Plaintiffs shall make P.H. available for a remote video

recorded discovery session via Zoom technology within the next twenty (20) days; and,




                                               1
          Case 2:20-cv-00277-NBF Document 40 Filed 08/25/20 Page 2 of 4




       IT IS FURTHER ORDERED that defense counsel shall be allowed to conduct age

appropriate questioning of P.H. for a total of no more than 30 minutes, unless otherwise agreed to

by the parties, and shall afford P.H. breaks, as necessary, and upon the request of Plaintiffs’

counsel. Such breaks will not count against the time. To the extent that additional time is

necessary, Defendant shall file an appropriate motion with the Court seeking leave to conduct a

second session.

       In so holding, the Court notes the following:

               The Federal Rules of Civil Procedure do not distinguish minors from
               adults for depositions. Rule 30(a)(1) provides, “[a] party may, by
               oral questions, depose any person, including a party, without leave
               of court except as provided in Rule 30(a)(2).” Even if a parent
               objects to the deposition of a non-party minor child, courts have
               allowed the testimony provided it is: (a) relevant; (b) not
               unreasonably duplicative; and (c) unlikely to cause the minor
               irreparable harm. Arassi v. Weber-Stephen Products LLC, 2014 WL
               1385336 (E.D. Wis. Apr. 9, 2014); Flanagan v. Wyndham Intern.
               Inc., 231 F.R.D. 98 (D.D.C. 2005).

Yelland v. Abington Heights Sch. Dist., No. CV 3:16-2080, 2017 WL 4122465, at *2 (M.D. Pa.

Sept. 18, 2017). All of these factors are met here. The deposition is relevant as 5-year old P.H.

is a named party in this action and Plaintiffs are seeking damages for her alleged emotional distress

resulting from an incident at Defendant’s facility in September of 2018. (See Docket No. 26

(overruling objections and denying protective order seeking mother’s mental health records

because Plaintiffs placed her mental health at issue by seeking emotional distress damages)). To

properly defend his client, defense counsel must have access to evaluate the minor Plaintiff and

her claims. The discovery session is not unreasonably duplicative because Plaintiffs’ counsel has

been equivocal as to whether P.H. will be called as a witness at trial or not. (Docket No. 37 at 2

(noting apparent agreement to not call P.H.); n.2 (“Should Plaintiffs change their position on

                                                 2
          Case 2:20-cv-00277-NBF Document 40 Filed 08/25/20 Page 3 of 4




calling the minor as a witness at trial, Plaintiffs will allow questioning of the minor Plaintiff upon

sufficient safeguards as directed by the Court.”)).

        In addition, Plaintiffs have not set forth any evidence that a 30-minute discovery session

over Zoom would cause P.H. irreparable harm. (See Docket No. 37). To the contrary, they

concede that “it is expected that Defendant’s counsel will exhibit an appropriate demeanor with

the minor Plaintiff – P.H. when and if he questions her” and have agreed to participate if defense

counsel would provide his questions to Plaintiffs’ counsel in advance. (Docket No. 37 at 3). On

the last point,

                  the Federal Rules of Civil Procedure specifically give a party the
                  right to question a witness by oral deposition. Fed.R.Civ.P. 30. The
                  Rule gives the party, not the witness, the option of conducting a
                  deposition by written questions. Fed.R.Civ.P. 31. We see no policy
                  justification for allowing the witness the option of reviewing written
                  questions prior to the deposition.

Nat'l Life Ins. Co. v. Hartford Acc. & Indem. Co., 615 F.2d 595, 599–600 (3d Cir. 1980); see also

Wallace v. Ramnath, No. CIV. A. 95-3874, 1995 WL 764575, at *3 (E.D. Pa. Dec. 22, 1995) (“the

court will deny Plaintiff's Motion to Clarify Deposition Procedure because it appears to request

that Defendant provide him with questions in advance. A party deposing another party by oral

questions need not forward the questions to the deponent. “).

        Finally, the Court has considered the alternative proposal that it supervise the Zoom

discovery session. In the past, the Court has interviewed a minor child during a bench trial for a

Hague convention case. See Wesley v. Grigorievna, 2016 WL 4493691, at *2 (W.D. Pa. Aug. 26,

2016). However, the Court does not believe that the same is necessary because: the session will

be recorded such that any misbehavior by the participants can be sanctioned upon review of the

recording, see e.g., Wise v. Washington Cnty., Civ. No. 10–1677, 2015 WL 1757730 (W.D.Pa.

                                                    3
         Case 2:20-cv-00277-NBF Document 40 Filed 08/25/20 Page 4 of 4




Apr. 17, 2015) (sanctioning counsel for misbehavior during lititation); Plaintiffs have conceded

that they expect defense counsel to acquit himself professionally, as does the Court; and his

questioning of the minor child will be focused given the 30-minute time limitations, which are put

into place given P.H.’s age and expected maturity level. To the extent that Defendant believes

additional time is necessary after concluding the initial session, counsel shall file an appropriate

motion with the Court. The Court will review any response from Plaintiffs as well as the

recording to determine if good cause has been shown for another session.

                                              s/Nora Barry Fischer
                                              Nora Barry Fischer
                                              Senior U.S. District Judge

cc/ecf: Counsel of record




                                                 4
